Title: From Thomas Boylston Adams to John Quincy Adams, 24 January 1808
From: Adams, Thomas Boylston
To: Adams, John Quincy



Dear Brother
Quincy 24th: January 1808

You have been lately gratified with such copious communications from this quarter, that I have been the more remiss in mine, not wishing to encumber you with too much matter at once.
We have read your Report to the Senate in the case of Mr: Smith, and the printed documents together with Mr: Smith’s vindication; but the volume of evidence communicated by the President I have not seen, and am not competent to pronounce upon the correctness of the opinions expressed in the Report so far as they are grounded upon facts. I have no doubt but the Committee felt themselves justified in Submitting their Report to the consideration of the Senate, but I confess that I am not able to discern the participation of Mr Smith in Burr’s conspiracy; by any evidence I have yet seen. The testimony of Peter Taylor and Elias Glover has been so ably chastised by Mr. Smith that very little credit is due to either of them. I allow them both, to use Peter’s favourite expression, to be rogues or blockheads; and if Smith should be able to fortify his own Story, by other evidence than his own, I think he will retain his Seat. The language and Style of the Report has undergone some criticism, but it generally passes for elegant composition. This is my opinion of it at least, and I had occasion soon after it reached Boston to express myself to that effect in answer to an objection made by a friend of ours, who said it was astonishing that a man who had written so much as you have should be so very incorrect in his metaphors. Why Shaw Said I, you are a d——d fool. Do you pretend to criticise the professor of Rhetorick? He laughed very heartily at my civil rebuke and there it rested.
You see by the Boston papers what a fuss is made about the embargo. I suppose it is the same with all the great Sea–port towns, though our Boston Scribblers are generally the most clamorous of any, when measures of Government happen to touch their tender feelings. The expectation of many is that it will be raised before March, but they expect hope to know more about it when the Senate shall have acted upon your motion.
It may look foolish, in me to tell you, what is said to me by some of the quidnuncs whom I happen to meet in Boston streets, on the Subject of your reported nomination as a Candidate for the Vice-President’s office. I was in town the day that the letter from Washington was published, in which the report was Stated, and before I had seen the Newspaper, one man accosted me thus. Well! Your brother is to be our next Vice President. Ah! How does that appear? Published in this day’s Palladium & comes from Washington. Messrs. Madison & Dearborn are held up by the Demo’s & Monroe & JQA—in opposition. “What! then he belongs to Monroe’s party said I? Yes, have you any doubt of him? Oh no, not the least, and do you mind his weather-cock said I, if you want to know when the wind will set in the right quarter.” Exeunt—Not long after—the Honble Speaker overtook me, and after usual salutes—“Your brother John runs high for the Vice presidency on our Mountain.” “Oh yes, He is going to cut some of you out.” I suppose so said he, and we turned off at right angles. One or two more such street-walking dialogues took place, but this specimen must suffice.
Our Genl Court have been in Session two or three weeks. The Governor speechified both–houses, but only one branch has deigned a reply. The Senate is dumb as a fish—I suppose their organ is out of tune or some of the pipes are missing. At any rate, no sound has yet reached the publick ear from that body.
We are all well and hope you are so. My visible family as yet consists of only three; but prospects increase. Faithfully yours
T. B. A.
PS. A letter from you to J. G. W. Neale in our Post Office causes some Speculation. Your old would be pupil, is itinerant—though for aught I know he continues his old trade of wool-gathering—

